Appeals by defendant from two judgments of the Supreme Court, Queens County (Sherman, J.), each rendered August 22, 1984, convicting her of grand larceny in the second degree (two counts), upon her pleas of guilty, and imposing sentences.
Judgments affirmed.
Defendant argues that the judgments must be reversed because the court, prior to accepting her guilty pleas, failed to inform her of her right to cross-examine the People’s witnesses. This argument has not been preserved for appellate review, since defendant did not move to withdraw her pleas in the court of original instance (see, People v Pellegrino, 60 NY2d 636). In any event, were we to review this contention in the interest of justice, we would find it to be without merit (see, People v Harris, 61 NY2d 9). Further, the sentences imposed were not unduly harsh under the circumstances of this case. Brown, J. P., Rubin, Lawrence and Kooper, JJ., concur.